RETURN TO TREASURY AGREEMENT

THIS AGREEMENT is made as of the 16th day of August, 2007

BETWEEN:

LUTCAM, INC., a corporation formed pursuant to the laws of the State of Nevada
and having an office for business located 290 - 601 Cordova St, Vancouver, BC
V6B 1G1

(the “Company”)

AND:

SVETLANA KOZLOVSKAIA, of 33 Odinzova Street, Apartment 56, City Minsk, Belarus

(“Kozlovskaia”)

WHEREAS:

A.           Kozlovskaia is currently a director of the Company and is the
registered and beneficial owner of 2,500,000 common shares in the capital of the
Company (the “Shares”);

B.            The Company has determined that its current business does not
represent the best opportunity for the Company to realize value for its
shareholders (the “Former Business”);

C.           The Company is currently seeking new business opportunities (the
“New Business”); and

D.           To facilitate the transition of the Company to the New Business,
Kozlovskaia has agreed to return the Shares to treasury, for the sole purpose of
the Company retiring the Shares, in consideration for the payment by the Company
to Kovlozskaia of US$200,000.

NOW THEREFORE THIS AGREEMENT WITNESSETH THAT in consideration of the premises
and sum of $1.00 now paid by the Company to Kozlovskaia and other good and
valuable consideration, the receipt and sufficiency whereof is hereby
acknowledged, the parties hereto hereby agree as follows:

Resignation and Surrender of the Shares

1.            Upon the execution of this Agreement and in consideration of the
payment by the Company to Kozlovskaia of US$200,000, Kozlovskaia hereby
surrenders the Shares to the Company, for the sole purpose of retiring the
Shares, and will promptly undertake her best efforts to surrender and deliver
the share certificates representing the Shares to the Company (the “Share
Certificates”), duly endorsed for transfer in blank, signatures guaranteed, and,
if applicable, with all stock transfer and any other required documentary stamps
affixed thereto with appropriate instructions to allow the transfer agent to
cancel the Shares.

2,            Kozlovskaia will also deliver to the Company her resignation as a
director of the Company to be effective upon consummation of the transactions
contemplated herein.

 



 


--------------------------------------------------------------------------------



- 2 -

 

 

Cancellation of the Shares

3.            The Company shall forthwith retire the Surrendered Shares pursuant
to §78.283 of Chapter 78 of the Nevada Revised Statutes.

Representations and Warranties

4.            Kozlovskaia represents and warrants to the Company that
Kozlovskaia is the sole beneficial and registered owner of the Shares and that
Kozlovskaia has good and marketable title to the Shares and that the Shares are
free and clear of all liens, security interests, encumbrances and pledges of any
kind whatsoever.

General

5.                Each of the parties will execute and deliver such further and
other documents and do and perform such further and other acts as any other
party may reasonably require to carry out and give effect to the terms and
intention of this Agreement.

6.                Time is expressly declared to be of the essence of this
Agreement.

7.                The provisions contained herein constitute the entire
agreement between the Company and Kozlovskaia respecting the subject matter
hereof and supersede all previous communications, representations and
agreements, whether verbal or written, between the Company and Kozlovskaia with
respect to the subject matter hereof.

8.                This Agreement will enure to the benefit of and be binding
upon the parties hereto and their respective heirs, executors, administrators,
successors and permitted assigns.

9.                This Agreement is not assignable without the prior written
consent of the parties hereto.

10.              This Agreement may be executed in counterparts, each of which
when executed by any party will be deemed to be an original and all of which
counterparts will together constitute one and the same Agreement. Delivery of
executed copies of this Agreement by facsimile transmission will constitute
proper delivery.

 



 


--------------------------------------------------------------------------------



- 3 -

 

 

IN WITNESS WHEREOF the parties have executed this Agreement effective as of the
day and year first above written.

LUTCAM, INC.

 

 

Per:

/s/ Drew Bonnell

 

Authorized Signatory

 

WITNESSED BY:

                                                                               
Name
                                                                               
Address
                                                                               

                                                                               
Occupation

)
)
)
)
)
)
)
)
)
)






/s/ Svetlana Kozlovskaia
SVETLANA KOZLOVSKAIA

 

 

 

CW1317623.2

 

 

 